DIETRICH, Circuit Judge.
This is an action at law, in which the judgment below was for $1. As a justification for the appeal from a judgment so trivial appellants explain that it is a “test ease,” in which they desire a construction of section 2117 Rev. St. U. S. (25 USCA § 179), which declares that:
“Every person who drives or otherwise conveys any stock of horses, mules, or cattle, to range and feed on any land belonging to any Indian or Indian tribe, without the consent of such tribe, is liable to a penalty of $1 for each animal of sueh stock.”
But trial by jury was waived, and the record presents no question which we are authorized to review. Neither the complaint *347nor the answer thereto was challenged by demurrer or motion, or in any other manner. There was no objection or exception in respect of the admission or exclusion of evidence. There were no findings, general or special, nor was any request made therefor. There was no motion for a nonsuit or for a decision upon any question of law. Judgment was entered without opinion, oral or written. In short, the only ruling disclosed in the entire record is such as is implicit in the final judgment, which recites no finding of fact or conclusion of law. Again and again it has been held that such a record presents no question for review. It will suffice to cite Callan v. United States Spruce Production Corporation (C. C. A.) 28 F.(2d) 770.
Affirmed.